Citation Nr: 0707491	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-06 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a hypothyroidism.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1977.  He had subsequent service in the Army National Guard, 
including a period of active duty for training from June 1979 
to May 1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for residuals of a 
cervical spine injury, residuals of a lumbar spine injury, 
hypothyroidism, and hypertension.

A videoconference hearing was held in June 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  A cervical spine disability was not shown in service or 
for many years thereafter, and the most probative evidence of 
record indicates that any current cervical spine disability 
is not causally related to the veteran's service or any 
incident therein.  

2.  A chronic lumbar spine disability was not clinically 
evident in service or for many years thereafter and the most 
probative evidence of record indicates that any current 
lumbar spine disability is not causally related to the 
veteran's service or any incident therein, including the 
December 1971 helicopter injury.  

3.  Neither hypothyroidism nor hypertension were present 
during service or for many years thereafter and the record 
contains no indication, nor does the veteran specifically 
contend, that his current hypothyroidism and hypertension 
were incurred in service or are causally related to his 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  A lumbar spine disability was not incurred in service, 
nor may it be presumed to have been incurred in service..  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Hypertension was not incurred in service, may not be 
presumed to have been incurred in service, nor is it causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

4.  Hypothyroidism was not incurred in service, may not be 
presumed to have been incurred in service, nor is it causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a November 2003 letter issued prior to the 
rating decision on appeal, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim of service connection, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also advised the veteran to 
submit or identify any additional information that he felt 
would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, --- Vet. App. ---, 2006 WL 3740614 
(Vet. App. Dec 21, 2006) (No. 02-1077).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified by the 
veteran.  Despite being given the opportunity to do so, the 
veteran has neither submitted nor identified any additional 
records pertaining to his claims.  In fact, he has 
affirmatively indicated that he has no further evidence to 
submit.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2006).  

The veteran has also been afforded VA medical examinations in 
connection with his claims.  38 C.F.R. § 3.159(c)(4) (2006).  
The Board finds that the reports of these examinations 
provide the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  


Background

Records from the service department show that in December 
1971, the veteran was involved in a helicopter accident in 
which the aircraft fell from approximately 30 feet.  The 
accident report noted that the veteran sustained abrasions on 
his back in the accident.  

The veteran's service medical records show that in December 
1971, he sought treatment for back pain, stating that he had 
been in an accident two days prior in which he had 
"scraped" his back.  No complaints or abnormalities 
pertaining to the cervical spine were recorded.  On physical 
examination, the examiner noted abrasions on the veteran's 
upper back.  He indicated that there was no fracture.  The 
veteran was prescribed Valium and was restricted from flying 
duty.  He was returned to full duty four days later.  

The remaining service medical records are entirely negative 
for complaints or abnormalities pertaining to the back.  In 
addition, the service medical records are entirely negative 
for any complaints or findings of a cervical spine injury or 
disability, hypothyroidism, elevated blood pressure readings, 
or hypertension.

At the veteran's March 1977 military separation medical 
examination, his neck, spine, heart, vascular system, and 
endocrine system were found to be normal.  The veteran's 
blood pressure was 120/70.  On a report of medical history, 
the veteran specifically denied a history of high blood 
pressure, recurrent back pain, and arthritis or other bone or 
joint deformity.  The veteran further described himself as 
being "in excellent health."  

Similar findings were noted at the veteran's May 1980 
separation medical examination, following his second period 
of active service.  At that time, the veteran's neck, spine, 
heart, vascular system, and endocrine system were again found 
to be normal.  The veteran's blood pressure was 112/82.  On a 
report of medical history, the veteran again specifically 
denied a history of high blood pressure, recurrent back pain, 
and arthritis or other bone or joint deformity.  The veteran 
further described himself as being "in excellent health."  

Between April 1976 and March 1987, the veteran corresponded 
with VA on multiple occasions in connection with his 
educational benefits.  At no time did he make any reference 
to any medical disability, including a low back or cervical 
spine disability.  

In July 2003, the RO received the veteran's initial 
application for VA compensation benefits, seeking service 
connection for residuals of a neck and back injury which he 
claimed to have sustained in a December 1971 helicopter 
crash.  The veteran also claimed entitlement to service 
connection for diabetes, hypertension, and a thyroid 
condition.

In support of his claim, the veteran submitted selected 
private medical records showing treatment following on-the-
job injuries he sustained in May 1996, January 1997, and 
October 1997.  These records show that in May 1996, the 
veteran sustained a work-related neck injury.  In January 
1997, the veteran reportedly slipped and fell on some ice 
while carrying some boxes down a step, injuring his low back.  
In October 1997, the veteran reportedly reinjured his low 
back after lifting a box.  

Included in these workers' compensation records is a February 
1997 letter from Bruce E. Holaday, D.C., indicating that in 
January 1997, he had examined the veteran in connection with 
his complaints of severe low back pain, numbness, tingling, 
and pressure in the base of his spine.  The veteran reported 
that such symptoms had begun when he slipped and fell at work 
while carrying some boxes.  He landed on concrete, on his 
back and sacral region.  His employer drove him to Dr. 
Holaday's office for evaluation and treatment.  Dr. Holaday 
noted that the veteran denied a history of same or similar 
complaints and that his history was significant only for a 
work-related injury of his neck, specifically sprain/strain 
complex, which occurred in 1996.  After examining the 
veteran, the initial diagnoses included lumbosacral 
sprain/strain and contusion of the back, severe.  Dr. Holaday 
recommended chiropractic treatment and MRI testing.  

An MRI of the cervical spine performed in February 1997 
showed a small disc herniation at C4-5 and mild to moderate 
disc protrusions at C5-6 and C6-7.  An MRI of the lumbar 
spine showed mild spondylosis at L3-4, L4-5, and L5-S1, with 
no nerve root impingement.  

In a February 1997 letter, Dr. Holaday indicated that he had 
examined the veteran in connection with a workers' 
compensation claim.  In that regard, Dr. Holaday noted that 
the veteran had had persistent neck pain since a 1996 on-the-
job injury.  He noted that the veteran "had no evidence or 
occurrence of neck pain prior to his work injury in 1996."  
Dr. Holaday indicated that "[d]ue to the lack of prior 
history and due to the work injury involving the neck causing 
persistent neck pain, it is my professional opinion that the 
disc herniation at C4-5 [evident on MRI] was caused directly 
by the work injury and that this same injury aggravated the 
preexisting cervical disc degeneration at C5-6 and C6-7."  

In an October 1997 letter to the Workers' Compensation 
dispute resolution department, Dr. Holaday indicated that the 
veteran had suffered "a very severe injury" in January 
1997, resulting in lumbar disc injury with protrusions at 
three levels.  He also noted that the veteran had 
degenerative changes throughout the lumbar region.  Dr. 
Holaday indicated that the veteran had no other history of 
back complaints or injuries.  

In a May 1999 letter to the veteran's workers' compensation 
attorney, Dr. Holaday indicated that it was his opinion that 
the veteran's disc displacement at L3-4, L4-5, and L5-S1 was 
causally related to the January 1997 on-the-job injury.  He 
further indicated that it was his opinion that the veteran's 
spondylosis at L3-4, L4-5, and L5-S1 had likewise been caused 
or aggravated by the January 1997 injury.  He indicated that 
the veteran's spondylosis "would not be a factor if the 
injury did not occur." 

In a July 1999 letter, Errol J. Stern, M.D., an orthopedic 
surgeon, indicated that he had evaluated the veteran 
regarding symptoms referable to his January 1997 on-the-job 
injury.  Dr. Stern noted that, according to the veteran, 
there had been no major back problems prior to this January 
1997 injury.  Dr. Stern noted that March 1997 MRI testing 
showed moderate spondylosis at L3-4, L4-5 and L5-S1 disc 
levels with basically bulging discs.  He noted that X-ray 
studies showed minimal degenerative changes consistent with 
age.  Dr. Stern indicated that the veteran's workers 
compensation claim was approved for lumbar disc herniation at 
L3-4, L4-5, and L5-S1, as well as lumbar strain syndrome.  

More recent private clinical records submitted by the 
veteran, dated from July 2000 to June 2003, show treatment 
for obesity, hyperinsulinemia, hypertension, and 
hypothyroidism.  The veteran underwent a thyroidectomy in 
March 2001.  

The veteran underwent VA medical examination in March 2004, 
at which he reported that he had been diagnosed with 
hypertension in the early 1990's and had been on medication 
ever since.  He indicated that he was diagnosed as having 
diabetes mellitus in 1997.  In reviewing the veteran's claims 
folder, the VA physician noted that the veteran's service 
medical records were entirely negative for any indication of 
hypertension or high blood pressure.  After examining the 
veteran and reviewing his claims folder, the examiner 
diagnosed essential hypertension.  He noted that the 
veteran's hypertension was clearly essential or idiopathic 
and that it predated his diabetes mellitus by at least five 
years.  The VA physician indicated that the veteran's 
hypertension had been aggravated by his obesity, but was 
"clearly NOT caused by the diabetes mellitus."  

At a VA medical examination in March 2004, the veteran 
reported that he had been involved in a helicopter crash in 
which he sustained injury to his back and was put on bed 
rest.  He indicated that continued to suffer from back pain.  
The veteran specifically denied any active neck pain.  The 
examiner noted that following the initial back injury in 
December 1971, the veteran's service medical record made 
"absolutely no mention of any other back pain during the 
remainder of the veteran's service."  He further noted that 
separation medical examinations conducted in 1977 and 1980 
showed that the veteran denied a history of back pain.  In 
fact, the examiner noted that back pain was not mentioned 
again until 1997, when the veteran sustained an on-the-job 
back injury.  The examiner noted that records of treatment 
following the 1997 injury showed degenerative changes and 
that it was the veteran's contentions that such changes could 
not have originated from an acute work injury and must be due 
to the in-service injury.  The examiner further noted the 
veteran's contentions to the effect that he was one inch 
shorter at the time of his separation from service, which was 
evidence of an in-service back injury.  After examining the 
veteran and reviewing his claims folder, however, the VA 
physician disagreed.  He diagnosed isolated remote work 
related cervical strain injury.  The examiner indicated that 
there was "specifically NO evidence of any neck injury in 
the service" and no relationship between any current neck 
condition and the in-service helicopter crash.  The VA 
physician also diagnosed chronic lumbar strain with 
spondylosis.  He noted that the only evidence in the service 
medical records of any back injury was the December 1971 
helicopter crash.  However, he noted that there was no 
evidence of continuity until 1997 when the veteran sustained 
a work-related injury.  The examiner concluded that the 
veteran's current degenerative changes were the result of age 
and obesity.  He indicated that the veteran's current 
clinical picture of low back pain was entirely related to his 
work injuries and his obesity.  

In a January 2005 letter, Dr. Holaday indicated that it was 
his opinion that the veteran's cervical and lumbar 
degenerative changes were due to injury, rather than obesity 
or age, as they were "sight [sic] specific."  Based on the 
veteran's history, he indicated that it was "more than 
reasonable to believe" that such degenerative changes were 
initiated by the December 1971 helicopter crash.  Dr. Holaday 
concluded that the veteran's work injury did not cause the 
degenerative changes."  

At his June 2006 hearing, the veteran testified that he 
injured his neck and low back in a December 1971 helicopter 
crash.  He claimed that since that time, he had had neck and 
low back pain "off and on." See Transcript at page 3.  
Despite these symptoms, the veteran testified that he did not 
seek medical treatment during the remainder of his active 
service as he "was taught in basic training how to take care 
of myself."  See Transcript at page 13.  The veteran further 
acknowledged that at the time of his service separation, he 
did not report his neck or back pain; however, he explained 
that due to family circumstances, he did not think about it.  
See Transcript at page 3.  After his separation from service, 
the veteran stated that he did not seek medical attention for 
his neck and back symptoms until 1997, when he sustained an 
on-the-job injury and filed a workers' compensation claim.  
He indicted, however, that in the course of his treatment for 
this injury, he underwent MRI examination which revealed old 
disc degeneration, which he believed was due to the in-
service injury, and not his 1997 on-the-job injury.  The 
veteran testified that his theory was supported by his 
private doctor, Dr. Holaday, as well as the fact that he was 
denied workers' compensation benefits on the basis that his 
disc degeneration was a preexisting condition.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis 
and cardiovascular-renal disease such as hypertension, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

Service connection for residuals of a cervical and lumbar 
spine injury

The veteran claims that he sustained injuries to his cervical 
and lumbar spine in a December 1971 helicopter crash.  He 
claims that he has experienced neck and back pain since that 
time.  

As set forth above, the veteran's service-medical records 
confirm that he sustained an abrasion of his back in a 
December 1971 helicopter accident.  The remaining service 
medical records, however, are entirely negative for any 
indication of low back complaints.  

There is no indication whatsoever in the service medical 
records that the veteran injured his cervical spine in the 
December 1971 helicopter accident.

The Board further notes that at the time of his March 1977 
and May 1980 separation medical examinations, the veteran's 
neck and spine were found to be normal.  Moreover, despite 
his current claims of continuous back and neck pain since 
service, on reports of medical history in March 1977 and May 
1980, the veteran specifically denied a history of recurrent 
back pain and arthritis or other bone or joint deformity.  

In view of the foregoing, even assuming arguendo that the 
veteran did sustain injuries to his cervical and lumbar spine 
in the December 1971 helicopter accident, the Board finds 
that the evidence described above shows that any such in-
service injuries resolved without residual disability.

This conclusion is strengthened by the fact that the medical 
evidence of record is entirely negative for any mention of 
cervical spine complaints until May 1996, when the veteran 
sustained a work-related neck injury.  The record is negative 
for any mention of low back complaints until January 1997, 
when the veteran sustained an on-the-job low back injury.  
The Board further finds it significant that contemporaneous 
records of treatment following these injuries consistently 
report that the veteran denied a history of neck or low back 
complaints or injuries prior to 1996 and 1997, respectively, 
when he sustained the work-related injuries.  

The Board has considered the statements of the veteran to the 
effect that he has experienced continuous neck and back 
symptoms since service.  38 C.F.R. § 3.303(b).  The absence 
of medical evidence corroborating his recollections, however, 
weighs against the claim.  In Savage v. Gober, 10 Vet. App. 
488 (1997), it was noted that while the concept of continuity 
of symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.

In other words, the absence of medical evidence of complaints 
or diagnoses of neck and low back complaints in service, in 
the year after service separation, and for many years 
thereafter, constitutes negative evidence tending to disprove 
the claim that the veteran developed a chronic neck or low 
back disability in service or within the first post-service 
year.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

Based on the foregoing, the Board concludes that the most 
probative evidence shows that a chronic cervical or lumbar 
spine disability was not present in service, within the first 
post-service year, or for many years thereafter.

Although the record shows that any in-service injury or 
disability was not chronic in nature, as set forth above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

In this case, the veteran has submitted statements from a 
private chiropractor, Dr. Holaday, which indicate that it was 
his opinion that the veteran's current degenerative changes 
in the cervical and lumbar spine are due to the in-service 
helicopter accident.  

On the other hand, the record contains the March 2004 VA 
medical examination report in which a VA physician concluded 
that the veteran's claimed low back and cervical spine 
disabilities were not due to his active service or any 
incident therein, including the December 1971 helicopter 
accident.  Rather, the VA physician indicated that it was his 
opinion that the degenerative changes evident were due to age 
and obesity.  

The Board has carefully considered both opinions, but assigns 
far more probative weight to the March 2004 VA medical 
opinion.  Unlike Dr. Holaday, the VA medical examiner had the 
benefit of a complete review of the veteran's claims folder 
in providing his opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Indeed, the VA medical examination made 
specific reference to the pertinent evidence of record in 
providing his opinion, noting specifically, for example, that 
the service medical records were entirely negative for any 
indication of an in-service cervical spine injury and 
moreover noting that separation medical examinations in 1977 
and 1980 showed a normal neck and spine.  

The Board has also considered the veteran's assertions that 
he injured his cervical and lumbar spine in service and that 
his current degenerative changes are causally related to the 
in-service injury.  However, because the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, his own opinions as to causation are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that cervical spine and lumbar 
spine disabilities were not present in service and for many 
years thereafter, and the most probative evidence indicates 
that the veteran's current cervical and lumbar spine 
disabilities are not causally related to his active service 
or any incident therein, including the December 1971 
helicopter accident.  For the foregoing reasons, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for cervical spine and lumbar 
spine disabilities.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to service connection for a hypothyroidism and 
hypertension

The veteran also seeks service connection for hypothyroidism 
and hypertension.  The bases for his claims are unclear, as 
he has submitted no specific argument in support of his 
appeal on either issue.

As set forth above, the veteran's service medical records are 
entirely negative for complaints or findings of 
hypothyroidism or hypertension.  The veteran does not contend 
otherwise.

Moreover, the record shows that the veteran was not diagnosed 
as having hypertension until the 1990's and was not diagnosed 
as having a thyroid abnormality until 2000.  Again, the 
veteran does not contend otherwise.  

Finally, the Board notes that the record contains no 
indication, nor does the veteran contend, that his current 
hypertension or hyperthyroidism are causally related to his 
active service, any incident therein, or any service-
connected disability.  Indeed, in March 2004, a VA physician 
reviewed the veteran's claims folder and specifically 
indicated that the veteran's hypertension was not related to 
his service-connected diabetes mellitus.  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the current disability and the 
veteran's service or a service-connected disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

In this case, absent any indication of hypertension or 
hypothyroidism in service or for many years thereafter, and 
absent any indication that the claimed conditions are 
causally related to the veteran's active service or any 
service connected disability, the Board finds that there is 
no basis on which to award service connection.  The 
preponderance of the evidence is therefore against the claims 
and the benefit of the doubt doctrine is not for application 
here.  38 U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 
at 55 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a hypothyroidism is 
denied.

Entitlement to service connection for hypertension is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


